Colt, J.
The whole statement of Henry M. Tompkins appears on examination to contain no testimony which -was inadmissible, although at a former trial it seems to have been assumed that only the evidence of the declarations of Terry therein contained was competent. Wilson v. Terry, 9 Allen, 214.
The instructions given by the court correctly stated the law of' domicil, as applicable to the facts of the case, and embraced in a different form the instructions asked for by the defendant. It is true that these instructions were given in general propositions, but it does not appear that the judge did not make proper reference to the evidence applicable to them, or that the jury failed to appreciate them and apply them to the case.

Exceptions overruled.